DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12,13,16,17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by DE29920177U1 (see IDS and attached translation, [Bomag]).
In Re 1-5,12,13,16,17 Bomag teaches 
1. A vibrating plate (title abstract) for ground compaction, comprising a drive motor (14, figs 1-5);
an exciter unit (bottom figs 1-3) driven by the drive motor, by which a base plate (1) is settable in vibration, 
an adjustably mounted hood (9 fig 2 para 25) which is adjustable between an operating position at least partially covering the drive motor and a maintenance position at least partially exposing the drive motor, 
an exhaust air guiding device leading from the drive motor to an exhaust air opening (10) in the hood for cooling air (para 32) of the drive motor, wherein the exhaust air guiding device is configured in at least two parts and comprises an exhaust air adapter (construed as partition 25) on a drive motor side and an exhaust air guide (the inside walls of hood forming 27 warm area) on a hood side, the exhaust air adapter and the exhaust air guide together forming a continuous exhaust air path from the drive motor to the exhaust air opening (10) in the hood when the hood is in the operating position, wherein the exhaust air adapter is attached to the drive motor (see figs), and wherein the exhaust air guide is attached to the hood such that the exhaust air guide is adjustable with the hood between the operating position and the maintenance position (the inside structure of hood is adjustable with hood when rotated to maintenance position)(paras 1-113, figs 1-5).
2. (Currently Amended) The vibrating plate according to claim 1, wherein:  the exhaust air guide (inside wall of hood) forms at least 30% of a total air guiding path through the exhaust air guiding device between the drive motor and the exhaust air opening (construed as per fig 5 the inside hood forming more than half of path compared to partition 25).
3. (Currently Amended) The vibrating plate according to claim 1, wherein:  a volume of the exhaust air guiding device within the exhaust air guide is larger than a volume of the exhaust air guiding device within the exhaust air adapter (construed as per fig 5 the inside hood forming more than half of path compared to partition 25).
4. (Currently Amended) The vibrating plate according to claim 1, wherein:  the exhaust air guide on the hood side is configured such that the exhaust air guide changes a flow direction of exhaust air between the drive motor and the exhaust air opening at least once by essentially 90 degrees (fig 1 shows structure opening 10 covering less than entire hood 9, therefore cooling air flow would impact inside of hood perpendicularly and make a 90 degree turn per fig 5).
5. (Currently Amended) The vibrating plate according to claim 1, wherein:  the exhaust air adapter (25) has a motor side (see figs 2,4,5 attachment to engine 14) to connect to the drive motor and a connection side to connect to the exhaust air guide (see 25 interface to 30 at top fig 2), and the connection side comprises an elastic sealing element (lining 30 taken as elastic as all elements inherently have some form of non-plastic elasticity) which rests against the exhaust air guide when the hood is in the operating position (fig 2).  
12. (Currently Amended) The vibrating plate according to claim 1, wherein:  the exhaust air guide is formed on at least one side by one or more walls of the hood (the inside walls of hood forming 27 warm area).
13. (Currently Amended) The vibrating plate according to claim 1, wherein:  the exhaust air guide at least partially has a lining with a sound-damping or a sound- absorbing material (30).
16. (New) The vibrating plate according to claim 2, wherein: the exhaust air guide forms at least 50 % of the total air guiding path through the exhaust air guiding device between the drive motor and the exhaust air opening (construed as per fig 5 the inside hood forming more than half of path compared to partition 25).  
17. (New) The vibrating plate according to claim 3, wherein: the volume of the exhaust air guiding device within the exhaust air guide is at least two times larger than the volume of the exhaust air guiding device within the exhaust air adapter (construed as per fig 5 the inside hood forming more than half of path compared to partition 25).  
  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE29920177U1 (see IDS and attached translation, [Bomag]).
In Re 6, Bomag discloses the claimed invention of the connection side of the exhaust air adapter is tilted (see figs, especially 2 and 4) with respect to a vertical except for range of 5 to 15 degrees. It would have been obvious to one of ordinary skill in the art at the time the invention was made to tilt the connection 5 to 15 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233. 
IN Re 14, Bomag discloses the claimed invention of the vibrating plate comprises an exhaust gas guiding device (21) from an exhaust (20) of the drive motor to an exhaust gas opening (see fig 2) in the hood, and the hood comprises a damping socket (22) between the operating position and the maintenance position, and which is configured to guide exhaust gas from the exhaust to the exhaust gas opening, the damping socket (22) at least partially engaging around the exhaust of the drive motor in the operating position of the hood (see fig 2) except for the damping socket arranged on the hood such that the damping socket is adjustable with the hood.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to attach the damping socket to the hood, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In Re Japiske, 86 USPQ 70.

Claim(s) 7,8,10,11,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE29920177U1 (see IDS and attached translation, [Bomag]) in view of Persson US 6,659,685.
	IN Re 7, Bomag teaches the exhaust air guide has a guiding wall (construed as inside top of cover 9).
Bomag does not teach although Persson teaches an inlet wall and the inlet wall having a connection opening (construed as the hole formed in the region to the left and above 9 where air 15 flows) through which exhaust air coming from the exhaust air adapter enters the exhaust air guide. Persson further teaches the walls form a cooling passage (col 1 ll. 20-45).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Bomag’s walls with Persson’s wall with hole structure to cool air being the inlet wall and the guiding wall being configured as separate components which are mounted successively, as they are clearly separate components, and successive mounting being a method of forming not germane to the issue of patentability itself.  
In Re 8, Bomag discloses the claimed invention of the connection side of the exhaust air adapter is tilted (see figs, especially 2 and 4) with respect to a vertical except for range of 5 to 15 degrees. It would have been obvious to one of ordinary skill in the art at the time the invention was made to tilt the connection 5 to 15 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233. 
In Re 10, Bomag as modified by Persson teach the inlet wall and the guiding wall are bent (bending being a method of forming not germane to the issue of patentability itself) from flat blanks (Bomag para 22 thick walled sheet steel).  
In Re 11, Bomag as modified by Persson teach the inlet wall and/or the guiding wall is/are at least partially made of a same material as the hood (Bomag para 22 steel).
In Re 18, Bomag discloses the claimed invention of the exhaust air adapter has a connection side to connect to the exhaust air guide, and the connection side of the exhaust air adapter is tilted with respect to a vertical by an angle (see figs, especially 2 and 4) with respect to a vertical, except for range of 5 to 15 degrees
Bomag in view of Persson teach and the exhaust air guide has an inlet wall having a connection opening through which exhaust air coming from the exhaust air adapter enters the exhaust guide, and the inlet wall of the exhaust air guide is tilted with respect to the vertical by the angle see in re 7 and 8 above, except for range of 5 to 15 degrees.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to tilt the connection 5 to 15 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE29920177U1 (see IDS and attached translation, [Bomag]) in view of Lyon et al US 4,747,467.
In Re 9, Bomag teaches the guiding wall is attached to the hood (construed as top of the hood).
Bomag does not teach although Lyon teaches a guiding wall (60 fig 1) is arranged essentially at right angles (see fig 1 ) to at least one wall of the hood (10,20 abstract) and is attached to the hood (fig 1 abstract).  Lyon teaches these structures suppress noise (title abstract).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Lyon’s guiding wall to the hood to suppress noise.



Claim(s) 15,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE29920177U1 (see IDS and attached translation, [Bomag]) in view of Yasukawa et al US 5,594,216.
In Re 15, Bomag teaches the damping socket (22).
Bomag does not teach although Yasukawa teaches exhaust socket at least partially has a lining with a sound-damping or a sound- absorbing material (col 3 ll 40-50). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Yasukawa’s sound damping lining to Bomags damper to further reduce sound.
In Re 19, Bomag does not teach although Yasukawa teaches the sound-damping or the sound-absorbing material comprises at least one of a plastic foam (optional) and a non-woven fabric (col 3 ll 40-50, the random orientation of material makes it non woven, the matrix makes the material a fabric). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Yasukawa’s sound damping lining to Bomags damper to further reduce sound.
In Re 20, Bomag does not teach although Yasukawa teaches the sound-damping or the sound-absorbing material comprises at least one of a plastic foam (optional) and a non-woven fabric (col 3 ll 40-50, the random orientation of material makes it non woven, the matrix makes the material a fabric). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Yasukawa’s sound damping lining to Bomags damper to further reduce sound.

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.
Applicant cites case law pgs 6-7 but does not apply any evidence, language, or reasoning to the instant application.
Applicant cites MPEP 2111 pg 8 concerning broadest reasonable interpretation (BRI) concerning “ordinary and customary meaning of the term” and “term in the specification and drawing.”  The term being argued primarily the “exhaust air adapter on a drive motor side” and “exhaust air guide on a hood side.”  Applicant provides the second definition of “adapter” from a merriam webster url.  Examiner notes, the first definition at the given url is “one that adapts” and the merriam webster definition for “adapts” is “to make fit (as for a new use) often by modification”.  Examiner finds taking either the first or second merriam webster definition, the ordinary customary meaning of term is to modify or connect different parts.  Bomag’s adapter 25 modifies the air flow of the apparatus and connects different volumes or spaces of air flow as shown in figures, note the curvature or vector arrows showing air flow through different spaces, i.e. the air flow is modified or adapted, further the structures 25 and the inside walls of hood 9 define spaces such as warm area 27 which would not exist without 25 and inside walls of hood 9 and connect multiple discrete volumetric spaces as shown in figs of Bomag.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., paragraphs 4-5 of pg 9) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, applicant argues pg 9 that Bomag does not teach a separate compartment formed by 25, however, examiner finds 25 in conjunction with inside walls of hood 27 define and connect multiple discrete volumetric spaces as shown in figs of Bomag.
Applicant argues pg 10 against “attached” language pertaining to the hood side exhaust air guide.  Clearly, the inside wall of the hood is attached to the hood.  
Applicant further argues pg 10 the exhaust air guide as claimed in claim 1 is an additional component separate and discrete component from the hood itself.  However, BRI within the instant specification and disclosures, and as admitted by applicant with respect to claim 12 describe the exhaust air guide as being one or more walls of the hood itself.  Further, examiner finds Bomag’s exhaust air opening 10 is completely part of the hood 9, just as instant disclosure items 7 and 5, identified structures can have different names functions and forms and still be part of different portions of the same component.  Further, examiner finds applicant is arguing features which are not claimed in claim 1.  It is not until dependent claims 7-9 that more complex “separate” and or “additional” structures are claimed differentiating the exhaust air adapter and exhaust air guide from Bomag.  For the more complex “separate” and or “additional” structures of claims 7-9 note the combination of secondary art Persson and Lyon added to Bomag with prior art motivation as described above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747